The judgment of the
court (Euslis, C. J. not sitting, having been of counsel for plaintiff,) was pronounced by
Rost, J.
In this case, as decided by the late Supreme Court, between the original parties and tho heirs of Prquhart, intervenors, it was held that the succession of Milligan was the owner of the one undivided third part of the Bellechasso plantation and slaves, and the right of the executor to- demand a partition of that property and of the crops made upon it, before and sinco the death of the testator, was fully recognized. 11 Rob. 349. The case was remanded for further proceedings in tho partition and in the settlement and liquidation of the partnership’s concerns, and of the crops which the defendant was bound to account for, as negoiiormn gestor; and also for tho purpose of liquidating the balance, if any, that may bo due to the defendant, according to the legal principles recognized in the opinion of the court.
After tho property had been sold, under a decree of court rendered in execution of the judgment, and after the parties had made some progress in the settlement of tho accounts, Alexander Dennistoun intervened, alleging that he was the real purchaser of tho plantation and slaves, when it was acquired from Mih laudon and others, on tho 11th January, 1822 ; that ho had continued to be the solo owner, up to the present timo; and that his exclusive right of ownership has been judicially recognized by tho courts of this State; that on the 16th March, 1828, the firm of Dennistoun Sf Co., oí New Orleans, who managed the plantation for him, entered into a partnership with the late George B. Milligan, for tho purpose of securing his attention to tho place, and that a provision was made therein for his future acquisition of one-third interest in the property y’that this agreement was not signed by the intervenor, nor did he ever give to the firm of Dennistoun <§* Co., or to any of its members, any power to convey the land or any *213interest therein; that the intervenor, residing abroad, and being incapable of exercising any direct control over the plantation, made a nominal transfer thereof to Wm. C. Mylne, on the 3,0th day of August, 1836; but that the said sale passed no real interest to the purchaser, who was a mere trustee for tho purposes of administration, or for the sale and disposal of the property as the case may be.
The intervenor further alleging the death of Milligan, his indebtedness to him and to the firm of Dennistpun Sf Co., and also the decree of the Supreme Court already referred to, prayed that all the parties to the original suit plight be cited, and that he might be decreed to be the owner of the plantation in its entirety, and of the price which represents the third of it, until payment by the heirs of Milligan of the batanee due him.
To this petition the heirs of Urquhart, intervenors in the original suit, excepted, on the ground that Alexander Dennistoun has no right to intervene in this suit, at its present stage, it having been finally decided on its merits by the Supreme Court, and the contest still pending merely turning on the execution of the judgment. The eourt below sustained die exceptions, and the intervenor has appealed from the judgment dismissing his petition. We cannot interfere with this judgment. The obj'ect of the intervention is to contest the title of Milligan's succession: the question of title has been finally determined, and we concur iu the view taken by the District Court that, after a final judgment, it is top late to intervene. C. P. 389, 394.
The counsel for the intervenor contend that the judgment heretofore rendered has not the authority of the thing adjudged against him, and that so far as he is concerned, the matte? is still open to investigation. If this were so, his remedy would be by a separate action. But it appears to us that, admitting that the sale made to the defendant passed no real interest to him, and that he was a mere trustee for the purposes of administering, preserving, and selling the property, he was also a trustee to stand in judgment, and the final decrees rendered against him fare binding upon the intervenor. Judgment affirmed.